NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SARAH L. MAY,                                   No.    20-35306

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05393-MLP

 v.
                                                ORDER*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                        Argued and Submitted May 5, 2021
                               Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and SILVER,** District
Judge.

      The Commissioner’s unopposed motion to vacate the district court’s

judgment affirming the Commissioner’s final decision and to remand this case to

the district court is granted. Dkt. No. 43. The district court’s judgment is therefore


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
vacated, and we remand to the district court with instructions to remand the case to

the agency for further proceedings consistent with Carr v. Saul, 141 S. Ct. 1352

(2021).

      VACATED and REMANDED.




                                         2